DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 7, 2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 7, 18, 19, 21-24, 28, and 30-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (Carbohydrate Polymers 101 2014, 401-406).
Considering Claims 1-3, 6, 7, 21, and 22:  Zhang et al. teaches an omniphobic coated article comprising paper/a porous substrate (Section 2.1); a coating applied to the substrate, the coating comprising a first layer of chitosan/an oleophobic and hydrophilic first layer (Section 2.1-2.2); and a second layer applied onto the first layer of hydrophobic beeswax (Section 2.1-2.2, Introduction).
Considering Claim 18:  Zhang et al. does not teach the presence of omniphobic polymers in the first or second layer.
Considering Claim 19:  Zhang et al. teaches the chitosan as being hydrophilic and the wax as being hydrophobic.  As such, they would be incompatible when blended together.
Considering Claim 23 and 24:  Zhang et al. teaches the paper as being used for food packaging materials (Introduction).  
Considering Claim 28:  Zhang et al. teaches the paper as being coated on both sides of the paper (Section 2.3).
Considering Claims 30, 31, and 33-35:  Zhang et al. teaches the paper has having high grease resistance with not grease passing through the paper (Table 1, Section 3.3) and excellent water vapor permeablity (Section 3.2).  Zhang et al. is silent towards the particular measurement used.  However, Zhang et al. teaches the same composition as claimed in the same claimed manner.  The original specification does not identify any feature outside the composition of the coating that would result in the claimed property.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01.
Considering Claim 32:  Zhang et al. teaches the thickness of the coating layer as being 9.8 microns (Section 3.2).
Considering Claim 36:  Zhang et al. teaches the chitosan layer as being 1, 2, and 3 weight percent relative to the paper weight (Section 2.2).
Considering Claim 37:  Zhang et al. teaches the amount of the beeswax layer as being approximately 3 weight percent (Fig. 4).
Claims 38, 39, and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (Carbohydrate Polymers 101 2014, 401-406).
Considering Claims 38:  Zhang et al. teaches a method for preparing an omniphobic coated article comprising providing paper/a porous substrate (Section 2.1); applying a first coating layer of chitosan/an oleophobic and hydrophilic first layer (Section 2.1-2.2); and applying a second coating layer applied onto the first layer of hydrophobic beeswax (Section 2.1-2.2, Introduction).
Considering Claim 39:  Zhang et al. teaches applying the first layer by applying a mixture of chitosan and water to the paper, followed by drying the paper to remove the water (Section 2.2).
Considering Claim 41:  Zhang et al. teaches the drying as occurring at room temperature ~25 ºC for 1 hour (Section 2.2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-12, 14, 15, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Carbohydrate Polymers 101 2014, 401-406) as applied to claim 1 above, and further in view of Parris et al. (J. Agric. Food Chem. 2000, 48, 890-894).
Considering Claim 9-12 and 14:  Zhang et al. teaches the coating of claim 1 as shown above.
	Zhang et al. does not teach the second layer as comprising a protein.  However, Parris et al. teaches using a corn zein layer as a replacement for wax coating in greaseproof paper (Abstract, pg. 894).  Zhang et al. and Parris et al. are analogous art as they are concerned with the same field of endeavor, namely greaseproof paper.  It would have been obvious to a person having ordinary skill in the art to have replaced the wax layer of Zhang et al. with the zein layer of Parris et al., and the motivation to do so would have been to provide an inexpensive greaseproof layer that is easily removed during recycling (pg. 894).
Considering Claim 15:  Parris et al. teaches the amount of coating in terms of g/16 in2 (Table 1), but is silent towards the amount in terms of weight percent.  It would have been obvious to a person having ordinary skill in the art to have optimized the amount of the zein coating layer through routine experimentation, and the motivation to do so would have been, as Parris et al. suggests, to provide low grease permeation and water vapor transmission (Tables 1-3).
Considering Claim 46:  Zhang et al. teaches the coating of claim 1 as shown above.
	Zhang et al. does not teach the second layer as comprising a protein.  However, Parris et al. teaches using a corn zein layer as a replacement for wax coating in greaseproof paper (Abstract, pg. 894).  Zhang et al. and Parris et al. are analogous art as they are concerned with the same field of endeavor, namely greaseproof paper.  It would have been obvious to a person having ordinary skill in the art to have replaced the wax layer of Zhang et al. with the zein layer of Parris et al., and the motivation to do so would have been to provide an inexpensive greaseproof layer that is easily removed during recycling (pg. 894).
Zhang et al. teaches the paper has having high grease resistance with not grease passing through the paper (Table 1, Section 3.3) and excellent water vapor permeablity (Section 3.2).  Zhang et al. is silent towards the particular measurement used.  However, Zhang et al. teaches the same composition as claimed in the same claimed manner.  The original specification does not identify any feature outside the composition of the coating that would result in the claimed property.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01.

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Carbohydrate Polymers 101 2014, 401-406) as applied to claim 1 above, and further in view of Despond et al. (Journal of Applied Polymer Science, Vol. 98, 704-710, 2005).
Considering Claims 25 and 27:  Zhang et al. teaches the article of claim 1 as shown above.
	Zhang et al. does not teach additional layers of coating materials.  However, Despond et al. teaches that it is known in the art to apply multiple coatings of a grease and water barrier coating (Table 1).  A second application of the bilayer of Zhang et al. would provide a wax layer/hydrophobic layer between the second chitosan layer and the support, that is further from the second wax layer than the chitosan layer. Alternatively, it places a fourth layer between the first chitosan layer and the second wax layer.  Zhang et al. and Despond et al. are analogous art as they are concerned with the same field of endeavor, namely grease and water barrier coatings for paper.  It would have been obvious to a person having ordinary skill in the art to have applied a second bilayer of the coating of Zhang et al., and the motivation to do so would have been to increase the water and grease barrier properties of the coating.
Considering Claim 26:  Zhang et al. teaches the article as being a free standing paper/ (¶0008).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Carbohydrate Polymers 101 2014, 401-406) in view of Parris et al. (J. Agric. Food Chem. 2000, 48, 890-894) as applied to claim 1 above, and further in view of Renn (US 2007/0292643).
Considering Claim 29:  Zhang et al. teaches the article of claim 1 as shown above.
	Zhang et al. does not the claimed additives in the coating.  However, Renn teaches adding coloring additives (a dye or pigment) to a zein coating for a paper substrate (¶0020).  Zhang et al. and Renn are analogous art as they are concerned with the same field of endeavor, namely coatings for paper substrates.  It would have been obvious to a person having ordinary skill in the art to have used the coloring additive of Renn in the coating of Zhang et al., and the motivation to do so would have been, as Renn suggests, to provide the desired color to the article.  

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Carbohydrate Polymers 101 2014, 401-406) as applied to claim 38 above, and further in view of Parris et al. (J. Agric. Food Chem. 2000, 48, 890-894).
Considering Claim 40:  Zhang et al. teaches the coating of claim 38 as shown above.
	Zhang et al. does not teach the second layer as comprising a protein.  However, Parris et al. teaches using a corn zein layer as a replacement for wax coating in greaseproof paper (Abstract, pg. 894).  The corn zein is prepared by applying a mixture of ethanol and zein onto the substrate, followed by drying the mixture (pg. 890).  Zhang et al. and Parris et al. are analogous art as they are concerned with the same field of endeavor, namely greaseproof paper.  It would have been obvious to a person having ordinary skill in the art to have replaced the wax layer of Zhang et al. with the zein layer of Parris et al., and the motivation to do so would have been to provide an inexpensive greaseproof layer that is easily removed during recycling (pg. 894).

Response to Amendment
The declaration under 37 CFR 1.132 filed June 7, 2022 is insufficient to establish unexpected results because:  
The data of the declaration does not establish an unexpected result.  The data shows that the combination of a grease resistant coating (chitosan) and a water resistant coating (zein) provides a combination of grease resistance (high Kit) and water resistance (low Cobb 60).  This result is expected based on the teachings of the prior art which identify the chitosan as grease resistant and the zein as water resistant.  "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  See MPEP § 716.02(c).
Further, the result is not commensurate is scope with the instant claims.  The combination of a chitosan layer and 2 weight percent zein, which is within the scope of the instant claims, provides a virtually identical Cobb 60 and Kit as the comparative example having only a chitosan layer.  As such, the alleged improvement is not shown by the entirety of the claimed range.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  See MPEP § 716.02(d).

Response to Arguments
Applicant's arguments filed June 7, 2022 have been fully considered but they are not persuasive, because:
The applicant’s argument of unexpected results is not persuasive.  The data of the declaration does not establish an unexpected result.  The data shows that the combination of a grease resistant coating (chitosan) and a water resistant coating (zein) provides a combination of grease resistance (high Kit) and water resistance (low Cobb 60).  This result is expected based on the teachings of the prior art which identify the chitosan as grease resistant and the zein as water resistant.  "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  See MPEP § 716.02(c).
Further, the result is not commensurate is scope with the instant claims.  The combination of a chitosan layer and 2 weight percent zein, which is within the scope of the instant claims, provides a virtually identical Cobb 60 and Kit as the comparative example having only a chitosan layer.  As such, the alleged improvement is not shown by the entirety of the claimed range.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  See MPEP § 716.02(d).


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767